Matter of Town of Leray v Village of Evans Mills (2019 NY Slip Op 04595)





Matter of Town of Leray v Village of Evans Mills


2019 NY Slip Op 04595


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


636 CA 18-02342

[*1]IN THE MATTER OF TOWN OF LERAY, PETITIONER-PLAINTIFF-APPELLANT,
vVILLAGE OF EVANS MILLS AND VILLAGE OF EVANS MILLS PLANNING BOARD, RESPONDENTS-DEFENDANTS-RESPONDENTS. 


HRABCHAK & GEBO, P.C., WATERTOWN (MARK G. GEBO OF COUNSEL), FOR PETITIONER-PLAINTIFF-APPELLANT. 
BOND, SCHOENECK & KING, PLLC, SYRACUSE (BRODY D. SMITH OF COUNSEL), FOR RESPONDENTS-DEFENDANTS-RESPONDENTS. 

	Appeal from a judgment (denominated order) of the Supreme Court, Jefferson County (James P. McClusky, J.), entered May 23, 2018 in a CPLR article 78 proceeding and declaratory judgment action. The judgment, among other things, determined that the zoning laws of respondent-defendant Village of Evans Mills apply to the construction of a new entrance from Willow Street. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: June 7, 2019
Mark W. Bennett
Clerk of the Court